 
No. __________ 
 Exhibit 10.1

 
AUXILIO, INC.
 
8% CONVERTIBLE PROMISSORY NOTE
 
$_____________ July 29, 2011
 
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933 AS AMENDED (THE “ACT”), OR ANY STATE SECURITIES LAWS.  SUCH
SECURITIES MAY NOT BE SOLD OR OTHERWISE TRANSFERRED EXCEPT AS PERMITTED UNDER
THE ACT AND THE APPLICABLE STATE SECURITIES LAWS, PURSUANT TO REGISTRATION OR AN
EXEMPTION THEREFROM.  THE ISSUER OF THESE SECURITIES MAY REQUIRE AN OPINION OF
COUNSEL (WHICH MAY BE COUNSEL FOR THE COMPANY) IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO THE ISSUER TO THE EFFECT THAT ANY PROPOSED TRANSFER OR RESALE IS
IN COMPLIANCE WITH THE ACT.
 
AUXILIO, INC., a Nevada corporation (the “Company”), for value received, hereby
promises to pay to the order of _________________________________ (“Investor”),
whose address is _____________________________________________________________,
at said address or such other addresses as may be designated in writing by
Investor from time to time, or Investor’s registered assigns, the principal
amount of _____________________________ and No/100 Dollars ($____,000), together
with interest thereon from the date of issuance of this 8% Convertible
Promissory Note (the “Note”) on the unpaid principal balance at an annual rate
of interest equal to eight percent (8%) per annum, compounded annually (on the
basis of a 360-day year), such principal and interest to be payable as provided
below on July 29, 2014 (the “Maturity Date”).
 
The following is a statement of rights of the holder of this Note and the
conditions to which this Note is subject, to which the holder hereof, by the
acceptance of this Note, assents:
 
1. Payment.
 
(A) Principal.  Subject to the provisions of Section 2 hereof relating to the
conversion of this Note, the Company shall make payment of principal on the
Maturity Date in United States currency.
 
(B) Interest.  Subject to the provisions of Section 2 hereof relating to the
conversion of this Note, interest only payments, in arrears, of an amount equal
to the interest on the unpaid principal balance of the Note shall be due and
payable no later than thirty (30) days following the close of each calendar
quarter.  The first interest payment for interest accrued from the date hereof
shall be due and payable no later than October 31, 2011.  Payments shall be made
in United States currency.
 
(C) Pre-Payment.  The Company may call the Note for prepayment if (a) the
Company’s Common Stock (the “Common Stock”) closes at or above $2.00 per share
for 20 consecutive days; and (b) the Company’s Common Stock has had daily
trading volume at or above 100,000 shares for the same 20 consecutive days.
Investor shall have 60 days from the date on which the Company calls the Note
(“Call Date”) to convert the Note; thereafter any outstanding Note may be
prepaid by the Company. Upon prepayment, each Investor will receive: (i) accrued
but unpaid interest to the redemption date; plus (ii) the principal amount of
such Investor’s Note; plus (iii) an amount representing interest that would have
accrued from the redemption date to the maturity date of the Note had the Note
not been prepaid.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
2. Conversion.
 
(A) Investor Conversion Rights. At any time prior to the Maturity Date the
Investor may elect to convert all or part of the unpaid principal amount of this
Note and any unpaid interest accrued thereon (the sum of such principal and
accrued interest being hereinafter collectively referred to as the “Outstanding
Balance”), into shares of Common Stock.  The conversion price (the “Conversion
Price”) shall be $1.00 per share of Common Stock.  The number of shares of
Common Stock into which this Note shall be convertible shall be determined by
dividing (i) the Outstanding Balance by (ii) the Conversion Price.  For the
purposes of this Section 2(A), conversion shall be deemed to occur on the date
that the Company receives an executed copy of the Notice of Conversion attached
hereto as Exhibit A.  Any failure by the Investor to provide such notice shall
be deemed to be an election not to convert any portion of the Investor’s
Outstanding Balance.
 
(B) Automatic Conversion.  If (a) there is an Extraordinary Corporate
Transaction, and (b) the per share price of the Company’s Common Stock in such
Transaction equals or exceeds the Conversion Price, then the Note will be
automatically converted into Company Common Stock. “Extraordinary Corporate
Transaction” shall mean any transaction, or a series of transactions, that
results, directly or indirectly, in the transfer of 100% of the Company
including, without limitation, any sale of stock, sale of assets, sale of
membership interests, merger or consolidation, reorganization, recapitalization
or restructuring, tender or exchange offer, negotiated purchase or  leveraged
buyout.
 
(C) Surrender of Note.  Upon conversion of this Note into Common Stock as
provided in this Section 2, the Investor shall surrender this Note at the
offices of the Company at 26300 La Alameda, Suite 100, Mission Viejo, California
92691 and the Company shall, at its expense, deliver to the Investor as soon as
practicable a certificate representing the number of shares of Common Stock
provided in Section 2(A) or Section 2(B), as applicable.  The Company will place
on each certificate a legend substantially the same as that appearing on this
Note, in addition to any legend required by any applicable state or federal
law.  Irrespective of the date of issuance and delivery of any certificates with
respect thereto, shares of Common Stock purchased by conversion under this
Section 2 shall be, and be deemed to be, issued to the Investor as the record
owner of such shares as of the close of business on the deemed date of
conversion as provided in Section 2(A) and Section 2(B).
 
(D) Exchange of Note.  If (a) within one year after the date hereof the Company
completes an additional round of debt financing with new investors (“New Debt”)
and (b) the New Debt contains Economic Terms (as defined below) that are more
favorable to New Debt holders than the Economic Terms of this Note, then the
Investor shall have the option to exchange this Note for an equal principal
amount of new notes (“New Notes”) with the same Economic Terms as the New Debt.
“Economic Terms” shall mean and refer to interest rate, payment frequency,
amortization, conversion price, warrant coverage and registration rights.  In
the event of an exchange pursuant to Section 2(D), this Note shall be
surrendered in the same manner as Section 2(C) above.
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
(E) Partial Conversion.  If this Note is converted in part under Section 2(A)
above, the remaining portion of this Note not so converted shall remain entitled
to the conversion rights provided herein.  In the event the Investor elects a
partial conversion, the Note shall be surrendered pursuant to Section 2(C)
above, and an amended and restated note for the remaining principal balance
shall be issued by the Company to the Investor.
 
(F) No Fractional Shares.  No fractional shares or scrip representing fractional
shares shall be issued upon the conversion of this Note.  With respect to any
fraction of a share called for upon the conversion exercise of this Note, an
amount equal to such fraction multiplied by the Conversion Price shall be paid
in cash to the Investor.
 
(G) General.  The foregoing conversion rights are subject in all respects to
compliance by the Company with all applicable laws, rules and regulations.
 
3. Pari Passu.  This Note is one of several convertible promissory notes of the
Company issued contemporaneously herewith (the “July 2011 Notes”) evidencing
indebtedness incurred by the Company for interim financing provided to the
Company.  This Note and the other July 2011 Notes shall rank pari passu as to
the payment of principal and interest.  The Investor agrees that any payments or
prepayments to Investor and to the holders of the other July 2011 Notes, whether
principal, interest or otherwise, shall be made pro rata among  the Investor and
the holders of the other July 2011 Notes based upon the aggregate unpaid
principal amount of this Note and the other July 2011 Notes.  By accepting this
Note, the Investor agrees that if the Investor or any other holder of a July
2011 Note obtains any payments (whether voluntary, involuntary, by prepayment,
set-off or otherwise) of the principal or interest on this Note or any other
July 2011 Note in excess of such holder’s pro rata share of payments received by
all holders of the July 2011 Notes, such holder shall purchase from the other
holders of this Note and the other July 2011 Notes such participation in such
promissory notes held by them as is necessary to cause all such holders to share
the excess payment ratably among each of them as provided in this Section 3.
 
4. Adjustments.  Subject and pursuant to the provisions of this Section 4, the
Conversion Price shall be subject to adjustment from time to time as set forth
hereinafter.
 
(A)     If the Company shall, at any time or from time to time while this Note
is outstanding, pay a dividend or make a distribution on its Common Stock in
shares of Common Stock, subdivide its outstanding shares of Common Stock into a
greater number of shares or combine its outstanding shares of Common Stock into
a smaller number of shares or issue by reclassification of its outstanding
shares of Common Stock any shares of its capital stock (including any such
reclassification in connection with a consolidation or merger in which the
Company is the continuing corporation), then the Conversion Price in effect
immediately prior to the date on which such change shall become effective shall
be adjusted by multiplying such Conversion Price by a fraction, the numerator of
which shall be the number of shares of Common Stock outstanding immediately
prior to such change and the denominator of which shall be the number of shares
of Common Stock outstanding immediately after giving effect to such
change.  Such adjustments shall be made successively whenever any event listed
above shall occur.
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
(B) In case the Company shall fix a payment date for the making of a
distribution to all holders of Common Stock (including any such distribution
made in connection with a consolidation or merger in which the Company is the
continuing corporation) of evidences of indebtedness or assets (other than cash
dividends or cash distributions payable out of consolidated earnings or earned
surplus or dividends or distributions referred to in Section 4(A)), or
subscription rights or warrants, the Conversion Price to be in effect after such
payment date shall be determined by multiplying the Conversion Price in effect
immediately prior to such payment date by a fraction, the numerator of which
shall be the total number of shares of Common Stock outstanding multiplied by
the closing bid price of the Common Stock as listed on the applicable public
market immediately prior to such payment date (the “Market Price”), less the
fair market value (as determined by the Company’s Board of Directors in good
faith) of said assets or evidences of indebtedness so distributed, or of such
subscription rights or warrants, and the denominator of which shall be the total
number of shares of Common Stock outstanding multiplied by such Market Price.
 
(C) An adjustment to the Conversion Price shall become effective immediately
after the payment date in the case of each dividend or distribution and
immediately after the effective date of each other event which requires an
adjustment.
 
(D) In the event that, as a result of an adjustment made pursuant to this
Section 4, the Investor shall become entitled to receive any shares of capital
stock of the Company other than shares of Common Stock, the number of such other
shares so receivable upon conversion of this Note shall be subject thereafter to
adjustment from time to time in a manner and on terms as nearly equivalent as
practicable to the provisions with respect to the Conversion Shares.
 
5. Default Interest; Collection Fees; Waiver.  Any and all past due principal
and interest on the Notes shall accrue interest at 12% per annum from and after
the date it becomes due.  In the event of a default on the Notes and if the
Notes are placed in the hands of an attorney for collection (whether or not suit
is filed), or if the amount owing under the Notes is collected by suit or legal
proceedings or through bankruptcy proceedings, the Company agrees to pay in
addition to all sums then due, including outstanding principal and accrued but
unpaid interest, all reasonable attorneys’ fees and expenses incurred in any
action to collect amounts owing under the Notes.
 
The Company hereby waives demand and presentment for payment, notice of
nonpayment, protest, notice of protests, notice of dishonor, notice of intention
to accelerate and notice of acceleration, bringing of suit and diligence in
taking any action to collect amounts called for hereunder and in the handling of
securities at any time existing in connection herewith. In addition, the Company
is and shall be directly and primarily liable for the payment of all sums owing
and to be owing hereon, regardless of and without any notice, diligence, act or
omission as or with respect to the collection of any amount called for
hereunder.
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
6. Maximum Rate of Interest.  Notwithstanding any provisions to the contrary in
this Note, or in any of the documents relating hereto, in no event shall this
Note or such documents require the payment or permit the charging or collection
of interest in excess of the maximum amount or highest lawful rate permitted by
the applicable usury laws.  It is the intention of the Company and the Investor
to comply in all respects with applicable usury laws, and in no event shall the
Company pay, for the use, forebearance or detention of money, interest at a rate
or in an amount in excess of the highest lawful rate permitted by applicable
law.  If any such excess interest is contracted for, charged or received under
this Note or under the terms of any of the documents relating hereto, or in the
event the maturity of the indebtedness evidenced by this Note is accelerated in
whole or in part, or in the event that all or part of the principal or accrued
unpaid interest of this Note shall be prepaid, so that under any of such
circumstances the amount of interest contracted for, charged or received under
this Note or under any of the documents relating hereto, on the amount of
principal actually outstanding from time to time under this Note, shall exceed
the maximum amount of interest permitted by the applicable usury laws, then in
any such event (a) the provisions of this Section 6 shall govern and control,
(b) neither the Company nor any other person or entity now or hereafter liable
for the payment hereof, shall be obligated to pay the amount of such interest to
the extent that it is in excess of the maximum amount of interest permitted by
the applicable usury laws, (c) any such excess which may have been collected
shall be either applied as a credit against the then unpaid principal amount
hereof or refunded to the Company, at the holder’s option, and (d) the effective
rate of interest shall be automatically reduced to the maximum lawful rate of
interest allowed under the applicable usury laws as now or hereafter construed
by the courts having jurisdiction thereof.  It is further agreed that without
limitation of the foregoing, all calculations of the rate of interest contracted
for, charged or received under this Note or under such other documents which are
made for the purpose of determining whether such rate exceeds the maximum lawful
rate of interest, shall be made, to the extent permitted by the applicable usury
laws, by amortizing, prorating, allocating and spreading during the period of
the full stated term of the indebtedness evidenced hereby, all interest at any
time contracted for, charged or received from the Company or otherwise by the
holder or holders hereof in connection with such indebtedness.
 
7. Certain Events.  The Outstanding Balance of this Note shall become
immediately due and payable upon any of the following events: (i) the admission
in writing by the Company of its insolvency, (ii) the commission of any
voluntary act of bankruptcy by the Company, (iii) the execution by the Company
of a general assignment for the benefit of creditors, (iv) the filing by or
against the Company of any petition in bankruptcy or any petition for relief
under the provisions of the federal bankruptcy act or any other state or federal
law for the relief of debtors and the continuation of such petition without
dismissal for a period of sixty (60) days or more, (v) the failure of Company to
make any payment required hereunder, provided that the Company shall be given a
thirty (30) day right to cure such non-payment, (vi) the appointment of a
receiver or trustee to take possession of the property or assets of the Company,
(vii) any dissolution of the Company, (viii) the adoption by the Company of any
plan of liquidation, (ix) the sale by the Company in bulk of any of its assets
pursuant to a plan of liquidation or for the purpose of liquidating its
business, (x) the redemption or acquisition by the Company of any of its
outstanding stock other than pursuant to a stock purchase agreement or stock
repurchase agreements which may currently or hereafter exist between the Company
and certain of its employees, consultants or directors, (xi) the commencement
against the Company of any case, proceeding or other action seeking issuance of
a warrant of attachment, execution, distraint or similar process against all or
any substantial part of its assets which results in the entry of an order for
any such relief which shall not have been vacated, discharged, or stayed or
bonded pending appeal within sixty (60) days from the entry thereof, or (xii)
any challenge or contest by the Company or any affiliate of the Company in any
action, suit or proceeding of the validity or enforceability of this Note or the
warrants issued on even date herewith by the Company to Investor (each,
individually, an “Event of Default”).
 
 
 
5

--------------------------------------------------------------------------------

 
 
 
8. Amendments and Waivers.  Except as otherwise provided herein, no provision of
this Note may be waived or amended in any respect except by the written consent
of the Company and the Investor; provided, however, that if holders of 50.1% or
more in principal amount of the outstanding July 2011 Notes agree in writing to
waive any provision of or otherwise amend such July 2011 Notes, then in such
instance the provisions of this Note shall be so waived or amended; provided,
further that no such waiver or amendment may reduce the principal amount of or
interest on this Note or change the stated Maturity Date of this Note or reduce
the percentage of holders of July 2011 Notes necessary to waive or amend the
provisions of this Note, without the written consent of Investor.  INVESTOR
ACKNOWLEDGES THAT BECAUSE THIS NOTE MAY BE AMENDED WITH THE CONSENT OF THE
INVESTORS HOLDING 50.1% OF THE OUTSTANDING PRINCIPAL AMOUNT OF NOTES, AN
INVESTOR’S RIGHTS HEREUNDER MAY BE AMENDED, MODIFIED, TERMINATED OR WAIVED
WITHOUT ITS CONSENT.
 
9. Security. This Note is secured by a Security Agreement executed by the
Company and the Investor and dated contemporaneously herewith.  Pursuant to the
Security Agreement, Investor agrees to subordinate its interest in the
collateral securing this Note in the event that the Company issues Senior Debt.
“Senior Debt” is defined in the Security Agreement as any loan or debt extended
by a commercial bank, commercial finance company, other lending institution or
any institutional investor, and shall include lines of credit or similar
financing facilities. Pursuant to the Security Agreement, the security interest
of the Investors shall be subordinated to Senior Debt for the term of the Note
or a New Note.
 
10. Miscellaneous.  The Company hereby waives to the full extent permitted by
law all rights to plead any statute of limitations or laches as a defense to any
action hereunder.  This Note shall be governed by and construed in accordance
with the laws of the State of California applicable to agreements made to be
performed in California, without reference to any principles of choice of law or
conflicts of law.
 

 
6

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, the Company has caused this Note to be duly executed as of
the date first written above.
 
AUXILIO, INC.




By:                       
s/                                                      
Name:  Paul T. Anthony
Title:   Chief Financial Officer


ATTEST:


 
_______________________________


 

 
7

--------------------------------------------------------------------------------

 

 
AUXILIO, INC.


NOTICE OF CONVERSION


To: Auxilio, Inc.
26300 La Alameda, Suite 100
Mission Viejo, CA 92691
Attn: Paul T. Anthony, CFO


Dear. Mr. Anthony:


The undersigned holder of the Convertible Promissory Note enclosed herewith (the
“Note”) and as specified below hereby irrevocably exercises the option to
convert the amount due under the Note set forth below, in accordance with the
terms of the Note. In the event that the undersigned exercises such option on or
after a date on which Auxilio, Inc. (the “Company”) pays any principal or
interest, such conversion is subject to the undersigned including together with
this notice the amount of such payment. The undersigned (i) agrees to receive,
pursuant to the terms of the Note, upon conversion the Company’s common stock
(the “Stock”) (as adjusted pursuant to the terms of the Note) and (ii) directs
that the Stock deliverable upon the conversion, and any securit(y)(ies)
representing any unconverted principal amount hereof, be issued and delivered to
the undersigned in full or partial satisfaction of the Note, as the case may be.



Name:
______________________________________
Amount Converted:      
 
$______________________________________                               
Address: 
______________________________________
 
______________________________________
 
______________________________________
 
 
 
Amount Received to-date from the Company:
 
 
 
 
$______________________________________                              
Taxpayer ID:
______________________________________
 







Dated: ___________________, 20____




Note:  THE SIGNATURE MUST CORRESPOND WITH THE NAME OF THE REGISTERED HOLDER AS
WRITTEN ON THE NOTE IN EVERY PARTICULAR, WITHOUT ALTERATION OR ANY CHANGE
WHATEVER.
 
 

--------------------------------------------------------------------------------

Signature
 
 

--------------------------------------------------------------------------------

Individual or Entity Name (and Title, if applicable)
 
 

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

Address

--------------------------------------------------------------------------------

Signature of Spouse/Partner (if applicable)
 
 

--------------------------------------------------------------------------------

Name
 
 

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

Address


 



Exhibit A
Notice of Conversion Form


 
 

--------------------------------------------------------------------------------

 
